San Antonio Police Department, et




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 10, 2015

                                       No. 04-15-00068-CV

                                       John M. DONOHUE,
                                            Appellant

                                                 v.

                       SAN ANTONIO POLICE DEPARTMENT, et al,
                                     Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-12457
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
       On February 6, 2015, appellant filed a notice of appeal in this court from the trial court’s
January 8, 2015 judgment. On that same day, and also in this court, appellant filed an affidavit
of inability to pay costs in this court. It appears appellant did not file his affidavit in the trial
court. We have forwarded both to the district clerk.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Appellant’s affidavit
was therefore due in the trial court on February 6, 2015, the date his notice of appeal was filed.
See id. R. 20.1(c)(1). We therefore ordered the clerk of this court to send copies of the affidavit
and our order to the trial court clerk, the court reporter, and all parties. See id. R. 20.1(d)(2). We
further ordered that any contest to appellant’s affidavit be filed in this court on or before March
2, 2015. See id. R. 20.1(e)(1).

        No contests were filed. Because no contests were filed, appellant is considered indigent
for purposes of this appeal. Neither the clerk’s record nor the reporter’s record have been filed in
this court. Accordingly, we ORDER the district clerk to file the clerk’s record and the court
reporter to file the reporter’s record in this court on or before April 9, 2015. Appellant’s brief
will be due in this court thirty days after the date the complete record is filed in this court.

        We order the clerk of this court to serve a copy of this order on the district clerk, the
court reporter, appellant, and all counsel.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2015.



                                              __________________________________
                                              Keith E. Hottle
                                              Clerk of Court